Citation Nr: 1636695	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of fifty percent for adjustment disorder with mixed anxiety and depressed mood (adjustment disorder).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 2009 to February 2011.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Since separation from service, the Veteran's adjustment disorder with mixed anxiety and depressed mood is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; the symptoms do not present a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for adjustment disorder with mixed anxiety and depressed mood have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9440 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2011.

Here, the Veteran's increased rating claim arises from her disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file and the Veteran has not identified any post-service private or VA medical records.  A VA examination has been conducted and an opinion obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's adjustment disorder is rated under Diagnostic Code 9440, chronic adjustment disorder, at 50 percent.  The Veteran, however, contends the severity of her symptoms warrants a higher rating.  Mental health disabilities, such as the Veteran's adjustment disorder, are rated under the General Rating Formula for Mental Disorders.

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from adjustment disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9440 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).)  The Board parenthetically notes that the regulation governing the establishment of service connection for a mental health disability was modified effective August 2014; a diagnosis of a mental disorder must now conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th Edition (DSM V).  This modification does not apply to claims (including the Veteran's claim) certified to the Board before August 4, 2014.  See 79 Federal Register 45093, 45094 (August 4, 2014). 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  They are, however, just one of many factors considered when determining an evaluation.  

GAF scores represent the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Richard v. Brown, 8 Vet. App. 266, 267 (1996).  The CAVC has recognized that certain scores may demonstrate a specific level of impairment.  Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both recognizing that a GAF score of 50 indicates serious impairment).   

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4 , as explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met. It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from adjustment disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9440.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Facts and Analysis

In February 2011, at a VA examination for another disability, the Veteran reported she was a student. 

The Veteran received a VA mental examination in May 2012.  The VA examiner reviewed the claims file and administered psychometric tests such as the MMPI.  He considered the results valid which reflected significant depression. The Veteran had been married for nearly two years and was raising a 4 year old stepson.  She described a positive relationship with her husband but there were a lot of arguments while she was in service. She maintained regular contact with her mother and her husband's family.  She had several long term friendships but spent most of her free time with her stepson.  The Veteran had an undergraduate degree in general psychology.  She was not using psychotropic medications or engaged in mental health treatment  

The Veteran described symptoms of depressed mood, anxiety, suspiciousness.  She had panic attacks that occurred weekly or less often.  She did not describe any symptoms such as near continuous depression.  The Veteran also did not report chronic sleep impairment or memory loss.  There were no speech abnormalities and the VA examiner did not believe she had any difficulty in understanding complex commands.  There was no evidence of impaired judgement or impaired impulse control, abstract thinking, or communication problems.  Although she reported difficulty in establishing and maintaining effective work and social relationships, her difficulty did not rise to the level of an inability to establish and maintain effective relationships.  She had disturbances in motivation and mood. The Veteran also had difficulty in adapting to stressful circumstances, including work and a work like setting.  She did not have suicidal or homicidal ideation or persistent delusions or hallucinations.  There was no history of grossly inappropriate behavior.  

Her depression had improved but still resulted in crying spells approximately twice per month.   Depression had also resulted in depressed mood, easy fatigue, irritability and self-criticalness.  She believed that she had really bad anxiety that persisted to the present.  She felt she was not same person who had never failed at anything before.  The Veteran worried that she may never find another job.  Panic attacks reportedly occurred around authority figures and during job interviews.  She would experience tremulousness, heart palpitations, racing pulse, stuttering, vertigo, sweatiness, and subjective panic.  Suicidal ideation had reportedly not recurred since she left the service.  The Veteran denied any suicidal/homicidal ideation, impulses, plan, intent, or past attempt. 

The VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood (adjustment disorder).  The VA examiner did not diagnose any other mental health disorder.  The GAF score was 62.  The examiner concluded the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran was capable of handling her own financial affairs.

After a review of the record, the Board has determined that the overall effect of the Veteran's constellation of symptoms for her adjustment disorder does not more nearly approximate or equate to the criteria for the next higher rating, namely, a 70 percent rating due to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Instead, the symptoms due to adjustment disorder have resulted in occupational and social impairment with reduced reliability and productivity.  On the basis of the findings on the VA examination, the only medical evidence of record for the relevant period, there are few, if any, symptoms of adjustment disorder that typify the criteria for a 70 percent schedular rating. 

Based upon the Board's review of the evidence, the Veteran's symptomatology over time has improved since separation from service, which is when her mental health disability became effective.  In the Board's view, a 70 percent rating requires a severity of symptoms that rise to a level of that inhibits or prevents everyday occupational and social functioning when the symptoms are near continuous (such as near continuous depression or panic attacks more than once a week), interfere with communication, or present the possibility of harm to the Veteran or others (suicidal ideation or impaired impulse control).  On the other hand, the 50 percent criteria refers to symptoms that overall may make accomplishing tasks more difficult, but still end up with an acceptable result.  

There are problems related to occupational functioning such as depression, panic attacks and suspiciousness, but there was no indication these symptoms prevented her from functioning in her everyday life.  For instance, although it is not clear, it appears the Veteran is or has attended additional college classes since separation.  There is no evidence that the Veteran's symptoms prevented her from completing her course work to the satisfaction of her instructors.  The evidence does not establish that the symptoms are near continuous which the criteria for a 70 percent rating require.  She has depression but it is not continuous.  She has panic attacks but they are not even frequent enough to occur more than once a week, which is mentioned in the criteria for a 50 percent rating.  Hence, her panic symptoms are also not near continuous as required by the criteria for a seventy percent rating.  The Veteran has not elaborated on her symptom of suspiciousness but there is nothing to suggest it interferes with her routine activities or rises to the level of paranoia or obsessional ritual such as continuously checking her windows and doors all night.  In short, the Board finds her symptoms of depression, panic attacks and suspiciousness are already incorporated into her 50 percent rating.  

The Veteran also does not present symptoms severe enough that establish she has communication problems, makes her unable to take care of herself, impaired her judgment or thinking or presents a threat to herself or others.  The evidence also does not establish she has symptoms such as memory loss, sleep problems, or loss of concentration that inhibit or prevent work or tasks.  Her symptoms also do not result in an inability to establish and maintain effective relationships.  She described arguments with her husband, but that represents difficulty, not an inability, in maintaining the marriage relationship.  In fact, her report to the VA examiner suggests that the arguments have decreased since she separated from service and she has a positive relationship with him.  In addition, the Veteran is helping to raise her stepson and that relationship may even be a source of support for her as it keeps her engaged.  She also has long term friends but those relationships have suffered because of the time she spends with her stepson and not her mental health disability.  She also has what appears to be a good relationship with her family as well as her in-laws.  There are no characteristic findings for a 70 percent rating such as, obsessive rituals, impaired speech, near-continuous depression, disorientation, or the like.  

The Veteran has described panic in the presence of authority figures or interviews.  She believes she will never get a job as a result of this symptom.  To this extent, she has described difficulty in adapting to stressful circumstances including work.  The Board notes, however, that the record does not contain any evidence of panic or stress reaction actually interfering with her obtaining and maintaining employment.  Instead, it is only her belief that she would be unable to interview for a job or that she would not be able to adapt to work to her employer's satisfaction.  As noted, it appears she had handled her post-service course work to her instructor's satisfaction, including her interaction with them and others.  Stated another way, the evidence demonstrates her reactions to stress may have result in reduced reliability and productivity, but it has not resulted in a deficiency that has cost her a job.  As discussed above, occupational impairment warranting a 70 percent rating is established by evidence of a history of ineffective employment such as numerous job changes, or here, as the Veteran is a student, difficulties in school such as grades, difficulties completing the course work or participation in classes.  The symptom of stress reaction did not reduce work effectiveness and indicates it does not affect the Veteran from functioning independently, appropriately, and effectively.  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  The Board is required to assign an evaluation based upon all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126.  In sum, while the Veteran's symptoms include problems dealing with stress, this symptom has not affected her ability to function independently or created a deficiency in most areas of the Veteran's life.  Here, although present, the Board finds that the frequency, severity, and duration of her stress difficulties do not rise to the type and degree approximating a 70 degree rating.  See 38 C.F.R. § 4.126.  

The Board is aware that the VA examiner assigned a GAF score of 62, a score in the 61 to 70 range, which reflect some mild symptoms such as her depressed mood and some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships  The Board's decision is informed by, although not totally based upon, the GAF score as it appears the GAF score reflect the Veteran's functioning symptoms and level of severity as demonstrated in the other evidence.  

Summing up the foregoing, in evaluating all the evidence, the Board finds that the 50 percent rating reflects reduced reliability and productivity which the Board believes is demonstrated in her depression, anxiety, suspiciousness, and difficulties dealing with stress.  Her symptoms have not resulted in the deficiencies in most areas required for the 70 percent rating.  The Veteran has demonstrated difficulty in adapting to stressful circumstances, which warrant a 50 percent rating, but for the reasons expressed above, the level of severity has resulted in reduced productivity and not the higher level of severity that more nearly approximate occupational and social impairment with deficiencies in most areas mentioned in the criteria for a 70 percent rating.  Simply put, the symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of adjustment disorder under the DSM- IV do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating.

The Board has considered that the symptoms listed in Diagnostic Code 9440 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, to the extent that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of her disability, the Board has considered the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity.  See Mauerhan, 16 Vet. App. 436.  As noted above, the Board finds that these symptoms, their level of severity, and effect do not represent a disability picture indicating deficiencies in most areas such as working, school, family relations, judgment, thinking, or mood.  As for symptoms associated with the diagnosis of adjustment disorder but not listed in Diagnostic Code 9440, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with deficiencies in the most areas of work, judgment, thinking, or mood required for a 70 percent rating. 

Further, as noted, the only medical evidence regarding the symptoms attributable to her disability and their severity is the VA examination.  There is no evidence that the disability symptoms have changed or is anything other than stable.  The Board finds that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered under this appeal.  Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran has pointed to her service treatment records regarding the symptoms and their severity that she experienced in service.  The Veteran is already service connected for her adjustment disorder and her claim now before the Board is the initial rating assigned to her disability after she separated from service.  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An increased rating may not be assigned earlier than the effective date of the receipt of the claim for an increased rating for the left knee disability, or when it is factually ascertainable that an increase in the disability occurred if the claim is received within one year from such a date.  38 C.F.R. § 3.400 (o).  

The Board acknowledges that her service resulted in severe enough stress that she had to seek treatment and affected her service and her marriage.  As noted, however, the Veteran has stated her symptoms and her marriage have improved since separation.  Accordingly, the Board finds that the service mental health evaluations and treatment do not affect the initial rating assigned to the Veteran's adjustment disorder.

In short, for all of the foregoing reasons, the preponderance of the evidence is against an initial rating higher than 50 percent for adjustment disorder with mixed anxiety and depressed mood, and the benefit-of-the-doubt standard of proof does not apply.   38 U.S.C.A. § 5107 (b).


Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, depression and difficulties handling stress, is contemplated by the Rating Schedule under Diagnostic Code 9440, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Rating for Compensation Based on Individual Unemployability

During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The Veteran has not expressly raised a claim total disability rating on the basis of individual unemployability.  The record does not reasonably raise a claim for total disability based upon individual unemployability.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER


A rating in excess of fifty percent for adjustment disorder with mixed anxiety and depressed mood is denied.  


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


